

105 HR 3615 IH: Careers for Heroes Act
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3615IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Reichert introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 38, United States Code, to improve the hiring of veterans by the Federal Government.1.Short titleThis Act may be cited as the Careers for Heroes Act.2.Employment of veterans with the Federal Government(a)In generalSection 4214 of title 38, United States Code, is amended—(1)in subsection (b), by adding at the end the following:(4)(A)The requirement under this paragraph is in addition to the appointment of qualified covered veterans under the authority under paragraph (1) by the Department of Veterans Affairs and the Department of Defense.(B)The head of each agency (excluding the Secretary of Veterans Affairs and the Secretary of Defense), in consultation with the Director of the Office of Personnel Management, shall develop and implement a plan for exercising the authority specified in subparagraph (C) during the five-year period beginning on the date of the enactment of this paragraph.(C)The authority specified in this subparagraph is the authority as follows:(i)The authority under paragraph (1).(ii)The authority available to the agency concerned under the Veterans Employment Opportunities Act of 1998 (Public Law 105–339) and the amendments made by that Act.(D)The Director of the Office of Personnel Management shall ensure that under the plans developed under subparagraph (B), agencies shall appoint to existing vacancies not fewer than 15,000 qualified covered veterans during the five-year period beginning on the date of the enactment of this paragraph. For purposes of complying with this subparagraph, an appointment pursuant to the authority referred to in subparagraph (C)(ii) shall not count toward the number required by this subparagraph unless the appointment is to a vacancy in a full-time, permanent position.;(2)in subsection (d), in the third sentence, by inserting (including, during the five-year period beginning on the date of the enactment of paragraph (4) of subsection (b), the development and implementation by each agency of the plan required under such paragraph, which shall include information regarding the grade or pay level of appointments by the agency under the plan and whether the appointments are, or are converted to, career or career-conditional appointments) after subsection (b) of this section; and(3)in subsection (e)—(A)in paragraph (1)—(i)in the matter before subparagraph (A), by striking to the Congress and inserting to the appropriate committees of Congress; and(ii)in subparagraph (A), by inserting (including, during the five-year period beginning on the date of the enactment of paragraph (4) of subsection (b), the development and implementation by the agency of the plan required under such paragraph, which shall include information regarding the grade or pay level of appointments by the agency under the plan and whether the appointments are, or are converted to, permanent appointments) before the period; and(B)by adding at the end the following new paragraph:(3)In this subsection, the term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Veterans’ Affairs and the Committee on Oversight and Government Reform of the House of Representatives..(b)ReportNot later than 180 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall submit to the appropriate committees of Congress (as defined under section 4214(e)(3) of title 38, United States Code, as amended by subsection (a)) a report containing a plan to carry out the amendments made by subsection (a).